18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 1 of
                                        16




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: May 16, 2019.

                                                         ________________________________________
                                                                    CRAIG A. GARGOTTA
                                                            UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

                                               §
                                                        CHAPTER 11 CASE
                                               §
  In re:
                                               §
  EDEN HOME, INC.                                       CASE NO. 18-50608-cag-11
                                               §
           Debtor.
                                               §
                                               §

              ORDER APPROVING (I) THE DISCLOSURE STATEMENT;
  (II) A RECORD DATE, VOTING DEADLINE AND PROCEDURES FOR TEMPORARY
         ALLOWANCE OF CERTAIN CLAIMS; (III) PROCEDURES FOR FILING
           OBJECTIONS TO PLAN; (IV) SOLICITATION PROCEDURES FOR
            CONFIRMATION; AND (V) A HEARING DATE TO CONSIDER
                   CONFIRMATION OF THE DEBTOR’S PLAN

           The Court has considered the Amended Motion for Order Approving (I) Disclosure

  Statement; (II) Record Date, Voting Deadline and Procedures for Temporary Allowance of

  Certain Claims; (III) Procedures for Filing Objections to Plan; (IV) Solicitation Procedures for

  Confirmation; and (V) a Hearing Date to Consider Confirmation of the Debtor’s Plan (the




  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                        P   A G E   |1

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 2 of
                                        16



  “Solicitation Procedures Motion”) 1 filed by Eden Home, Inc. (“Eden” or the “Debtor”) in the

  above referenced chapter 11 case, seeking entry of an order pursuant to 11 U.S.C. §§ 105(a),

  1125, 1126, and 1128 and Rules 2002, 3003, 3017, 3018 and 3020 of the Federal Rules of

  Bankruptcy Procedure approving (i) the Disclosure Statement, as amended; (ii) the Record Date,

  the Voting Deadline and procedures for temporary allowance of certain claims; (iii) procedures

  for filing Plan objections; (iv) the Solicitation Procedures for confirmation; and (v) a hearing

  date to consider confirmation of the Debtor’s Plan; the Court having reviewed the Disclosure

  Statement, as amended, and the Solicitation Procedures Motion; a hearing having been held on

  May 2, 2019 (the “Disclosure Statement Hearing”), at which time all interested parties were

  offered an opportunity to be heard with respect to the Disclosure Statement and Solicitation

  Procedures Motion; and the Court having reviewed and considered (i) the Disclosure Statement;

  (ii) the Solicitation Procedures Motion and objections thereto, if any, (iii) the arguments of

  counsel made, and the evidence proffered or addressed at the Disclosure Statement Hearing. It

  appearing that notice of the Disclosure Statement Hearing and the hearing on the Solicitation

  Procedures Motion was sufficient and proper under the particular circumstances, and that no

  other or further notice need be given; and it appearing that the relief requested is in the best

  interests of the Debtor, its estate and creditors, and other parties in interest; and upon the record

  of the Disclosure Statement Hearing and this Case; and after due deliberation thereon, and good

  cause appearing, therefore;

  IT IS THEREFORE ORDERED as follows:




  1
     Unless otherwise defined, capitalized terms used herein shall have the meanings ascribed to them in the
  Solicitation Procedures Motion and Disclosure Statement.

  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                                 P   A G E   |1

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 3 of
                                        16



  A.       Approval of Disclosure Statement

           1.        Pursuant to Rule 3017(b) of the Federal Rules of Bankruptcy Procedure, the

  Disclosure Statement, as amended, is approved as containing adequate information within the

  meaning of section 1125(a) of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101,

  et seq. (as amended, the “Bankruptcy Code”).

  B.       Establishment of Record Date, Voting Deadline and Certain Other Procedures

  Record Date

           2.        Notwithstanding anything to the contrary in Fed. R. Bankr. P. 3018(a), the record

  date (the “Record Date”) for determining (a) creditors and interest holders entitled to receive

  Solicitation Packages (as defined below), and (b) creditors and interest holders entitled to vote to

  accept or reject the Plan shall be May 20, 2019.

  Voting Deadline

           3.        The last date and time by which ballots for accepting or rejecting the Plan must be

  received by the Balloting Agent (as defined below) in order to counted shall be June 21, 2019,

  at 4:00 p.m. Central Time (the “Voting Deadline”). Ballots must be returned to the Balloting

  Agent on or prior to the Voting Deadline by (a) mail in the return envelope provided with each

  ballot, (b) overnight delivery, or (c) hand delivery to the Balloting Agent, in order to be counted.

  Other Procedures

           4.        The Balloting Agent or the Debtor shall file a summary of all Ballots received as

  of the Voting Deadline with the Court on or before June 28, 2019.

  C.       Confirmation Hearing and Objections

           5.        Pursuant to Rule 3020(b)(2) of the Federal Rules of Bankruptcy Procedure, the

  hearing on confirmation of the Plan (the “Confirmation Hearing”) shall be July 2, 2019, at 9:00


  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                              P   A G E   |2

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 4 of
                                        16



  a.m. Central Time, and may be continued, if necessary, to a later date (the “Confirmation

  Hearing Date”).

           6.        Pursuant to Rule 3020(b)(1) of the Federal Rules of Bankruptcy Procedure,

  objections to confirmation of the Plan (“Confirmation Objections”) must be filed and served by

  June 21, 2019, at 4:00 p.m. Central Time (the “Objection Deadline”).                 Confirmation

  Objections not timely filed and served in accordance with this Order shall not be considered.

           7.        Confirmation Objections to the Plan, if any, must (a) be in writing; (b) comply

  with the Bankruptcy Rules and the Local Rules; (c) set forth (i) the name of the objector, and

  (ii) the nature and amount of any claim asserted by the objector against or in the Debtor, its

  Estate or Assets; (d) state with particularity the legal and factual basis for the objection,

  including suggested language to be added or existing language to be amended or deleted; (e) be

  filed with the Court together with proof of service; and (f) be served by personal service,

  overnight delivery, or first-class mail, so as to be RECEIVED no later than the Objection

  Deadline, by the following (collectively the “Notice Parties”):

           Debtor’s Counsel:
           Dykema Gossett PLLC
           1717 Main Street, Suite 4200
           Dallas, Texas 75201
           Attn: Mark E. Andrews or Jane A. Gerber

           AND

           The United States Trustee:
           615 E. Houston Street, Suite 533
           San Antonio, Texas 78205
           Attn: Kevin Epstein




  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                          P   A G E   |3

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 5 of
                                        16



  D.       Solicitation Procedures

  Duties of Balloting Agent

           8.        In connection with the solicitation of votes with respect to the Plan, Globic

  Advisors, employed through an application heard and granted by the Court on May 2, 2019, shall

  act as the Balloting Agent. The Balloting Agent is authorized and directed to assist the Debtor in

  soliciting holders of Class 1 Claims by (i) transmitting solicitation packages (the “Solicitation

  Packages”) to the Depository Trust Company, its Participant Banks, and bondholders;

  (ii) coordinating printing the Plan, Disclosure Statement and other materials as part of the

  Solicitation Package for the voting class; (iii) monitoring the responses of the banks and brokers

  holding bonds on behalf of their customers; (iv) tabulating the ballots received timely; and

  (v) providing the Debtor with a final tabulation certificate. Globic Advisors shall also respond to

  inquiries from Class 1 creditors relating to ballots and matters related thereto, including, without

  limitation, the procedures and requirements for voting to accept or reject the Plan.

  Duties of Distribution Agent

           9.        In connection with the solicitation of votes with respect to the Plan, Dykema

  Gossett PLLC, counsel for the Debtor (“Dykema”) shall act as the Distribution Agent. The

  Distribution Agent is authorized and directed to act as the distribution agent for the

  communications with all claim holders and others set forth in this Motion with respect to the

  Plan (the “Distribution Agent”). In such capacity, the Distribution Agent will assist the Debtor

  in: (i) mailing the appropriate notice packages (the “Notice Packages”) to non-voting Classes and

  other parties; (ii) responding to inquiries from creditors and stakeholders relating to the Plan, the

  Disclosure Statement, the ballots and matters related thereto, including, without limitation, the

  procedures and requirements for (a) voting to accept or reject the Plan, and (b) objecting to the


  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                            P   A G E   |4

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 6 of
                                        16



  Plan; (iii) if necessary, contacting creditors regarding the Plan, and (iv) mailing Confirmation

  Hearing Notices (defined below) to non-voting parties entitled to notice.

  Ballots

            10.      In connection with the Plan, the ballots in substantially the form attached to the

  Motion as Exhibit “B-1” (the “Beneficial Owner Ballot”) and Exhibit “B-2” (the “Master

  Ballot”) are approved and shall be used in connection with the solicitation of votes on the Plan

  by holders of impaired Claims against the Debtor in Class 1.

  Notices

            11.      Other Secured Claims, excluding claims in Class 1, against the Debtor will be

  paid in cash under the Plan. The form of notice for Class 2 claim holders, a copy of which is

  attached to the Motion as Exhibit “C-1”, is approved and shall be used to adequately apprise

  such holders that such holders will be paid under the Plan on account of such secured claims and,

  thus, are deemed to accept the Plan and not entitled to vote for or against the Plan.

            12.      General Unsecured Claims against the Debtor will be paid in cash under the Plan.

  The form of notice for Class 3 claim holders, a copy of which is attached to the Motion as

  Exhibit “C-2”, is approved and shall be used to adequately apprise such holders that such

  holders will be paid under the Plan on account of such general unsecured claims and, thus, are

  deemed to accept the Plan and not entitled to vote for or against the Plan.

            13.      Entrance Fee Refund Obligation Claims will be assumed by the Debtor or the

  Reorganized Debtor under the Plan. The form of notice for Class 4 claim holders, a copy of

  which is attached to the Motion as Exhibit “C-3”, is approved and shall be used to adequately

  apprise such holders their Resident Agreements will be assumed under the Plan and, thus, are

  deemed to accept the Plan and not entitled to vote for or against the Plan.


  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                             P   A G E   |5

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 7 of
                                        16



  Content and General Transmittal of Solicitation Packages and Notice Packages

  Solicitation Packages

           14.       Pursuant to Rule 3017(d) of the Federal Rules of Bankruptcy Procedure, on or

  before May 24, 2019 (the “Solicitation Mailing Date”), the Balloting Agent shall transmit or

  cause to be transmitted, to the persons described below, and by the manners listed below, a

  solicitation packet (the “Solicitation Package”) to all parties holding Class 1 – Bond Claims,

  containing a copy or conformed printed version of:

                     (a)       the Notice of (1) Approval of Disclosure Statement, (2) Hearing on
                               Confirmation of Plan; (3) Deadline and Procedures for Filing Objections
                               to Confirmation of Plan; (4) Deadline and Procedures for Temporary
                               Allowance of Certain Claims for Voting Purposes; (5) Treatment of
                               Certain Unliquidated, Contingent or Disputed Claims for Notice, Voting
                               and Distribution Purposes, (6) Record Date; and (7) Voting Deadline for
                               Receipt of Ballots, in substantially the form of the notice annexed as
                               Exhibit “D” to the Motion (the “Confirmation Hearing Notice”);

                     (b)       the Disclosure Statement;

                     (c)       the Plan (which shall be furnished in the Solicitation Package as Exhibit A
                               to the Disclosure Statement);

                     (d)       this Solicitation Procedures Order;

                     (e)       solicitation letters, if any; and

                     (f)       to the extent applicable, a ballot and/or notice appropriate for the specific
                               creditor, in substantially the forms attached hereto (as may be modified for
                               particular classes and with instructions attached thereto).

           15.       Many of the holders of the Class 1, 2012 Bonds (the “Beneficial Owners”) hold

  their bonds in brokerage accounts and often through several layers of ownership. Under the

  procedures outlined herein, the Balloting Agent shall submit the Solicitation Packages to all

  Beneficial Owners in a manner customary in the securities industry so as to maximize the

  likelihood that the Beneficial Owners receive the materials in a timely fashion. Upon launch of

  the Solicitation, the Balloting Agent will provide the Solicitation Package by overnight courier,

  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                                 P   A G E   |6

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 8 of
                                        16



  hand delivery or electronic mail to the registered holder(s) of the bonds, as listed in the records

  of the 2012 Bond Trustee including Cede & Co., as securities depository for The Depository

  Trust Company (“DTC”) with possession of the global certificate for those holders with book-

  entry possession of the 2012 Bonds.              Furthermore, the Balloting Agent will transmit the

  Solicitation Packages by overnight courier, hand delivery or electronic mail, to all banks, brokers

  and other nominees of DTC (each, a “Nominee”) that were identified by the Balloting Agent as

  an entity through which Beneficial Owners as of the Record Date custody their Bonds. In

  addition, each Nominee will be instructed to distribute the Solicitation Packages to their clients,

  Beneficial Owners, within five (5) business days of receipt of the Solicitation Packages from

  Balloting Agent.          It is understood that certain Beneficial Owners will opt to receive the

  Solicitation Package in electronic format rather than physical format from their respective

  Nominee. The Balloting Agent will also transmit a Master Ballot to each Nominee to process

  Beneficial Owner votes in accordance with the instructions provided below.

           16.       Nominees shall obtain the vote of their client, the Beneficial Owners, consistent

  with customary practices for obtaining votes of securities held in “street name” in one of the

  following two ways:

                     (a)       A Nominee may pre-validate a Beneficial Holder Ballot (a “Pre-Validated
                               Ballot”) by: (i) signing the Beneficial Holder Ballot; (ii) indicating on the
                               Beneficial Holder Ballot the name and account number of the relevant
                               2010 Bondholder and the amount of 2012 Bonds held by the Nominee for
                               and on behalf of such 2012 Bondholder; and (iii) sending the Pre-
                               Validated Ballot together with the Solicitation Package and other materials
                               to the 2012 Bondholder for voting. 2012 Bondholders shall be instructed
                               to relay their decision to accept or reject the Plan in accordance with
                               instructions provided in the Pre-Validated Ballot included in the
                               Solicitation Package and any instructions provided by the Nominee and
                               shall complete the Pre-Validated Ballot, review the certifications
                               contained in the Pre-Validated Ballot, and return the Pre-Validated Ballot
                               directly to the Balloting Agent in the pre-addressed, postage paid envelope
                               included with the Solicitation Package so that it is received by the

  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                                 P   A G E   |7

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 9 of
                                        16



                               Balloting Agent before the Voting Deadline. A list of 2012 Bondholders
                               to whom Pre-Validated Ballots were delivered should be maintained by
                               the Nominee for inspection for at least one year from the Voting Deadline;
                               or
                     (b)       A Nominee may forward to 2012 Bondholders an unsigned Beneficial
                               Holder Ballot, together with the Solicitation Package, other materials
                               requested to be forwarded, and a pre-addressed, postage paid envelope
                               addressed to the Nominee. Each 2012 Bondholder shall then complete
                               and sign the Beneficial Holder Ballot and return the Beneficial Holder
                               Ballot to the Nominee in time such that the Nominee shall be able to
                               transmit each 2012 Bondholder’s vote(s) to the Balloting Agent by the
                               Voting Deadline. Alternatively, the Nominee may provide an electronic
                               method to the Beneficial Owners to deliver their vote back to the
                               Nominee. After collecting the Beneficial Holder Ballots, the Nominee
                               shall complete a Master Ballot compiling the votes and other information
                               from each Beneficial Holder Ballot, execute the Master Ballot, and deliver
                               the Master Ballot to the Noticing and Claims Agent so that it is received
                               by the Balloting Agent before the Voting Deadline. All Beneficial Holder
                               Ballots shall be retained by the Nominee for inspection for at least one
                               year from the Voting Deadline.

  Notice Packages

           17.       Also pursuant to Rule 3017(d), the Debtor through its Distribution Agent,

  proposes to transmit or cause to be transmitted the Notice Packages on or before May 24, 2019,

  the Solicitation Mailing Date. The Debtor proposes that the following creditors and other parties

  in interest receive the Notice Package (which is the Solicitation Package excluding a copy of the

  Plan and Disclosure Statement) with the exclusions noted herein:

           (i)       the United States Trustee;

           (ii)      all non-voting unimpaired creditors;

           (iii)     creditors holding claims designated as impaired and entitled to vote on the Plan

                     (A) who have filed timely proofs of claim (or untimely proofs of claim which

                     have been allowed as timely by the Court under applicable law on or before the

                     Record Date) that have not been disallowed by an order of the Court entered on or

                     before the Record Date or (B) whose claims are scheduled in the Debtor’s

  ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                               P   A G E   |8

  723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 10
                                      of 16



                    schedules of assets and liabilities dated April 19, 2018, or any amendment thereof

                    (the “Schedules”) (other than those scheduled as (x) unliquidated, contingent or

                    disputed or (y) zero or unknown in amount and no proof of claim was timely

                    filed).

          18.       So as to avoid duplication and reduce expenses, the creditors who have filed

 duplicate claims in any given class are only entitled to receive one Solicitation Package, and

 allowed one ballot for voting their claims with respect to that class, or one Notice Package.

          19.       To ensure proper notice of the Confirmation Hearing, the Debtor, through the

 Distribution Agent, will send the Confirmation Hearing Notice to parties to executory contracts

 and unexpired leases, which parties are not currently “creditors” as defined in section 101(10) of

 the Bankruptcy Code.

 Plan Supplement

          20.       The Debtor shall file the Plan Supplement and all exhibits and schedules to the

 Plan and/or appendices to the Disclosure Statement with the Court on or before five days prior to

 the Voting Deadline (the “Plan Supplement Filing Date”).

 Transmittal to Certain Claim Holders

          21.       Pursuant to Rule 3003(c)(2) of the Federal Rules of Bankruptcy Procedure, with

 respect to all persons or entities who are listed on the Schedules as having a claim or a portion of

 a claim which is disputed, unliquidated or contingent or which is scheduled as zero or unknown

 in amount and such person or entity did not timely file a proof of claim, the Debtor shall not be

 required to distribute any documents or notices.




 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                             P   A G E   |9

 723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 11
                                      of 16



 When No Notice or Transmittal is Necessary

          22.       Solicitation Packages and Notice Packages shall not be sent to creditors whose

 claims are based solely on amounts scheduled by the Debtor but whose claims already have been

 paid in the full scheduled amount; provided, however, if, and to the extent that, any such creditor

 would be entitled to receive a Solicitation Package or Notice Package for any reason other than

 by virtue of the fact that its claim had been scheduled by the Debtor, such creditor will be sent a

 Solicitation Package or Notice Package in accordance with the procedures set forth above. In

 addition, no Solicitation Package or Notice Package shall be sent to any creditor who filed a

 proof of claim if the amount asserted in such proof of claim has already been paid.

          23.       The Balloting Agent and Distribution Agent, with the consultation of the Debtor,

 shall retain the discretion not to give notice or service of any kind upon any person to whom the

 Debtor mailed a Disclosure Statement Hearing Notice and received any of such notices returned

 by the United States Postal Service marked “undeliverable as addressed,” “moved – left no

 forwarding address” or “forwarding order expired,” or similar reason, unless the Debtor has been

 informed in writing by such person or entity of that person’s or entity’s new address.

 Procedures for Temporary Allowance of Certain Claims for Voting

          24.       Any holder of a claim or interest against which claim or interest the Debtor filed

 an objection to expunge or disallow such claim or interest shall not be entitled to vote on the Plan

 and shall not be counted in determining whether the requirements of section 1126(c) of the

 Bankruptcy Code have been met with respect to the Plan (except to the extent and in the manner

 as may be set forth in the objection) (a) unless the claim has been temporarily allowed for voting

 purposes pursuant to Bankruptcy Rule 3018(a) and in accordance with this Order, or (b) except

 to the extent that, on or before the Voting Deadline, the objection to such claim or interest has


 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                            P   A G E   | 10

 723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 12
                                      of 16



 been resolved in favor of the creditor or interest holder asserting the claim or interest. To the

 extent that the Debtor objects to only a portion of a claim, the holder of such claim will be

 entitled to vote to the extent of the non-objected to portion of such claim.

          25.       The deadline for filing motions requesting temporary allowance of a movant’s

 claim or interest for purposes of voting pursuant to Rule 3018(a) of the Federal Rules of

 Bankruptcy Procedure (“Rule 3018(a) Motions”) shall be June 21, 2019, at 4:00 p.m. Central

 Time (the “Rule 3018(a) Motion Deadline”); provided, however, that if the Debtor or any other

 party in interest objects to a Claim on or after the Rule 3018(a) Motion Deadline, the Rule

 3018(a) Motion Deadline shall be extended to the date that is the earlier of (i) ten (10) days

 following notice of such objection, or (ii) the business day immediately preceding the

 Confirmation Hearing. Such Rule 3018(a) Motions must be filed and served on the Notice

 Parties and in the manner set forth herein so as to be received not later than 4:00 p.m. Central

 Time on the Rule 3018(a) Motion Deadline.

          26.       Any party timely filing and serving a Rule 3018(a) Motion shall contact the

 Distribution Agent to be provided a ballot and be permitted to cast a provisional vote to accept or

 reject the Plan. If, and to the extent that the Debtor and such party are unable to resolve the

 issues raised by the Rule 3018(a) Motion prior to the Voting Deadline, then at the Confirmation

 Hearing, the Court shall determine whether the provisional ballot should be counted as a vote on

 the Plan.

 Procedures for Vote Tabulation

          27.       Any ballot timely received that contains sufficient information to permit the

 identification of the Claimant and is cast as an acceptance or rejection of the Plan will be counted




 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                          P   A G E   | 11

 723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 13
                                      of 16



 and will be deemed to be cast as an acceptance or rejection, as the case may be, of the Plan. The

 foregoing general procedures shall be subject to the following exceptions:

                    (a)       If a Claim or Interest is deemed Allowed in accordance with the Plan, such
                              Claim or Interest is Allowed for voting purposes in the deemed Allowed
                              amount set forth in the Plan;

                    (b)       If a Claim or Interest has been estimated or otherwise Allowed for voting
                              purposes by order of the Court, such Claim or Interest is temporarily
                              Allowed in the amount so estimated or Allowed by the Court for voting
                              purposes only, and not for purposes of allowance or distribution;

                    (c)       If a Claim or Interest is listed in the Schedules as contingent, unliquidated,
                              or disputed and a proof of claim was not (i) filed by the Bar Date or
                              (ii) deemed timely filed by an order of the Bankruptcy Code prior to the
                              Voting Deadline, the Debtor shall treat such Claim or Interest as
                              disallowed for voting purposes and for purposes of allowance and
                              distribution pursuant to Bankruptcy Rule 3003(c);

                    (d)       If the Debtor has served and filed an objection to a Claim or Interest at
                              least twenty-one (21) calendar days before the Confirmation Hearing, the
                              Debtor shall treat that such Claim as temporarily disallowed to the extent
                              and in the manner as may be set forth in the objection, for voting purposes
                              only and not for the purposes of the allowance or distribution, unless
                              otherwise ordered by the Court; and

                    (e)       All Claimants who return duly executed ballots prior to the Voting
                              Deadline, but who cast such ballots in a manner that neither indicate
                              acceptance or rejection of the Plan, or in a manner that indicates both
                              acceptance and rejection of the Plan, will be deemed to accept the Plan.

          28.       The following ballots will not be counted or considered for any purpose in

 determining whether the Plan has been accepted or rejected:

                    (a)       Any ballot received after the Voting Deadline unless the Debtor shall have
                              granted an extension in writing of the Voting Deadline with respect to
                              such ballot;

                    (b)       Any ballot that is illegible or contained insufficient information to permit
                              the identification of the Claimant;

                    (c)       Any ballot cast by a person or entity that does not hold a claim in a class
                              that is entitled to vote to accept or reject the Plan;

                    (d)       Any ballot cast for a claim scheduled as unliquidated, contingent, or
                              disputed and for which (a) no proof of claim was timely filed, and (b) no
 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                                 P   A G E   | 12

 723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 14
                                      of 16



                              Rule 3018(a) Motion has been filed by the Rule 3018(a) Motion Deadline;
                              or

                    (e)       Any unsigned ballot, unless the Debtor or Balloting Agent subsequently
                              confirms such Claimant’s intent in writing.

          29.       The following voting procedures and standard assumptions shall be used in

 tabulating Master Ballots:

                    (a)       Each Nominee to which beneficial holders return their ballots shall
                              tabulate on the Master Ballot all ballots cast by the Beneficial Owners
                              through such Nominee and return the Master Ballot to the Balloting
                              Agent; provided, however, that each Nominee shall be required to retain
                              the ballots cast by the respective beneficial holders for inspection for one
                              year following submission of a Master Ballot;

                    (b)       For purposes of tabulating votes, each Beneficial Owner will be deemed to
                              have voted the principal amount of its claim (although any principal
                              amounts may be adjusted by the Balloting Agent to reflect the amount of
                              the claim actually voted, including prepetition interest);

                    (c)       Votes cast by the Beneficial Owners through a Nominee by means of a
                              Master Ballot shall be applied against the positions held by such Nominee
                              as evidenced by the list of participants obtained from the record holders
                              compiled as of the Record Date; provided, however, that votes submitted
                              by a Nominee on a Master Ballot with respect to a particular security shall
                              not be counted in excess of the position held by such Nominee as a
                              participant on the list obtained from a record holder of the applicable
                              security;

                    (d)       To the extent there are conflicting votes or over-votes submitted by a
                              Nominee, whether pursuant to a Master Ballot or Pre-validated Ballot, the
                              Debtor shall attempt to resolve the conflict or over-vote; provided,
                              however, that to the extent over-votes on the Master Ballot or Pre-
                              validated Ballots are not reconcilable prior to the Voting Deadline, votes
                              to accept and to reject the Plan shall be applied by the Balloting Agent in
                              the same proportion as the votes to accept or reject the Plan submitted on
                              the Master Ballot or Pre-validated Ballot that contain the over-vote, but
                              only to the extent of the position held by such Nominee as a participant on
                              the list obtained from a record holder of the applicable security; and

                    (e)       Multiple Master Ballots may be completed by a single Nominee and
                              delivered to the Balloting Agent and votes reflected by multiple Master
                              Ballots will be counted, except to the extent that they are duplicative of
                              other Master Ballots, or inconsistent, in which case the last Master Ballot


 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                                P   A G E   | 13

 723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 15
                                      of 16



                              received before the Voting Deadline will, to the extent of such
                              inconsistency, supersede and revoke any prior Master Ballot.

          30.       Notwithstanding Rule 3018(a) of the Federal Rules of Bankruptcy Procedure,

 whenever two or more ballots are cast voting the same claim prior to the Voting Deadline, the

 last ballot received prior to the Voting Deadline will be deemed to reflect the voter’s intent and

 thus to supersede any prior ballots, provided however that where an ambiguity exists as to which

 ballot was the latest mailed, the Balloting Agent reserves the right to contact the creditor and

 calculate the vote according to such voter’s stated intent. This procedure shall be without

 prejudice to the Debtor’s rights to object to the validity of the second ballot on any basis

 permitted by law, and, if the objection is sustained, to count the first ballot for all purposes.

          31.       Copies of the Plan and Disclosure Statement (including after the Plan Supplement

 Filing Date all Exhibits, Schedules, and Appendices) may also be obtained, at the requesting

 parties’ expense, upon written request, from the Distribution Agent:

                Dykema Gossett PLLC
                Attn: Deborah Andreacchi
                1717 Main Street, Suite 4200
                Dallas, Texas 75201

          32.       Claim splitting is not permitted. Creditors who vote must vote all of their claims

 within a particular class to either accept or reject the Plan.

          33.       The Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

                                       # # # END OF ORDER # # #




 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                                              P   A G E   | 14

 723813.000005 4824-2872-6678.3
18-50608-cag Doc#502 Filed 05/16/19 Entered 05/16/19 16:28:05 Main Document Pg 16
                                      of 16



 Order submitted by:

 Mark E. Andrews (State Bar No. 01253520)
 mandrews@dykema.com
 Andrew G. Sherwood (TX Bar No. 24033061)
 asherwood@dykema.com
 Jane A. Gerber (State Bar No. 24092416)
 jgerber@dykema.com
 DYKEMA GOSSETT PLLC
 1717 Main Street, Suite 4200
 Dallas, Texas 75201
 Phone: (214) 462-6400
 Fax: (214) 462-6401

 COUNSEL FOR DEBTOR               AND
 DEBTOR-IN-POSSESSION




 ORDER GRANTING DEBTOR’S SOLICITATION PROCEDURES                       P   A G E   | 15

 723813.000005 4824-2872-6678.3
